                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   PETRO TSIMBALYUK,                                     CASE NO. C19-0481-JCC
10                            Petitioner,                  ORDER
11           v.

12   ICE FIELD OFFICE DIRECTOR,

13                            Respondent.
14

15           This matter comes before the Court on the report and recommendation of the Honorable
16   Brian A. Tsuchida, Chief United States Magistrate Judge (Dkt. No. 12). Having thoroughly
17   considered the report and recommendation and the relevant record, the Court hereby ORDERS
18   that:
19       1. The report and recommendation (Dkt. No. 12) is ADOPTED;
20       2. The Government’s motion to supplement and dismiss as moot (Dkt. No. 9) is
21           GRANTED;
22       3. The Government’s original motion to dismiss (Dkt. No. 6) is DENIED as moot;
23       4. Petitioner’s habeas petition (Dkt. No. 4) is DENIED;
24       5. This action is DIMISSED without prejudice; and
25       6. The Clerk is DIRECTED to send a copy of this order to the parties and to Judge
26           Tsuchida.


     ORDER
     C19-0481-JCC
     PAGE - 1
 1          DATED this 6th day of September 2019.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0481-JCC
     PAGE - 2
